IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DAVID L. ARNETT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3469

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 2, 2015.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

David L. Arnett, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.